 



Exhibit 10.7.1
FIRST AMENDMENT TO THE
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR
JOSEPH F. JEAMEL, JR.
     THIS FIRST AMENDMENT to the Supplemental Executive Retirement Agreement by
and between Rockville Bank and Joseph F. Jeamel, Jr. (the “Executive”) dated
January 27, 2004 (the “Agreement”) shall become effective as of December 31,
2007.
     WHEREAS, Rockville Bank and the Executive entered into the Agreement on
January 27, 2004; and
     WHEREAS, Rockville Bank, Rockville Financial, Inc. (collectively, the
“Employer”) and the Executive desire to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), effective December 31, 2007 and in certain other respects.
     NOW, THEREFORE, in consideration of the foregoing, the Employer and the
Executive hereby agree as follows:

  1.   Section 1.A. of the Agreement is amended to read in its entirety as
follows:         “A. Retirement Benefit. The Executive shall be entitled to
receive pursuant to this Agreement an annual benefit of Twenty-Seven Thousand
Six Hundred Thirty-Six Dollars ($27,636) payable for twenty (20) years
commencing on April 1, 2008 and payable on the first day of April each year
thereafter through April 1, 2027.”     2.   Section 1.B. of the Agreement is
amended to read in its entirety as follows:         “B. Death Benefit. In the
event of the Executive’s death while in the employ of the Employer, the
Executive’s beneficiary designated on Exhibit A attached hereto in accordance
with the provisions of this Section 1.B. (the “Beneficiary”) shall be entitled
to receive the Retirement Benefit that would otherwise have been provided to the
Executive pursuant to Section 1.A. above, payable at the same time and in the
same form as such Retirement Benefit would have been paid to the Executive had
he lived. In the event of the death of the Executive after the commencement of
payment of the Retirement Benefit provided pursuant to Section 1.A. above,
payment shall continue to be made to the Executive’s Beneficiary in the same
form and at the same time as such Retirement Benefit would have been paid to the
Executive had he lived in an amount equal to one hundred percent (100%) of the
annual benefit that the Executive was receiving at the time of death until such
annual benefit shall have been paid to the Executive and his Beneficiary for a
total period of twenty (20) years. The Executive shall

 



--------------------------------------------------------------------------------



 



      have the right, at any time, to designate Beneficiary(ies) (both primary
as well as contingent) to receive the death benefit payable under this
Section 1.B.. The Beneficiary designated under this Agreement may be the same as
or different from the beneficiary designated under any other plan of or
agreement with the Employer. The Executive shall designate his Beneficiary by
completing and signing the beneficiary designation form attached hereto as
Exhibit A and returning it to the Senior Vice President, Human Resources for the
Employer. The Executive shall have the right to change his Beneficiary by
completing, signing and otherwise complying with the terms of the beneficiary
designation form attached hereto as Exhibit A. Upon the acceptance by the Senior
Vice President, Human Resources of the Employer of a new beneficiary designation
form, all Beneficiary designations previously filed shall be canceled. The
Employer shall be entitled to rely on the last beneficiary designation form
filed by the Executive and accepted by the Senior Vice President, Human
Resources of the Employer prior to the Executive’s death. In the event of the
death of the Executive without a designated Beneficiary, any benefits remaining
to be paid under this Agreement to the Executive shall be paid to the
Executive’s estate.”     3.   Section 2. of the Agreement is deleted in its
entirety.     4.   Section 3. of the Agreement is amended to read in its
entirety as follows:

“3. FORFEITURE UPON TERMINATION FOR CAUSE. Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment is terminated for
“Cause” prior to a “Change in Control”, as such terms are defined in the
Executive’s Employment Agreement with the Employer, the annual benefit payable
in accordance with Section 1. A. or Section 1.B. hereof shall be forfeited. If
the Executive or his Beneficiary has received any annual installments of the
benefit payable in accordance with Section 1. A. or Section 1.B. hereof and it
is subsequently determined that the Executive was terminated for Cause prior to
a Change in Control, then the installments previously paid shall be returned by
the Executive or his Beneficiary, as the case may be, to the Employer, and no
further installments shall be payable under this Agreement. The provisions of
this Section 3 shall not apply in the event that the Executive’s employment is
terminated for Cause in connection with a Change in Control, in which case the
Executive’s benefit shall be payable as otherwise provided in this Agreement.”

2



--------------------------------------------------------------------------------



 



  5.   Section 5. of the Agreement is amended to read in its entirety as
follows:

“5. MISCELLANEOUS.
A. This Agreement may be amended at any time by mutual written agreement of the
parties hereto, but no amendment shall operate to give the Executive, either
directly or indirectly, any interest whatsoever in any funds or assets of the
Employer, except the right to receive the payments herein provided.
Notwithstanding the foregoing, no such amendment shall cause any payment that
the Executive or his Beneficiary is entitled to receive under this Agreement to
become subject to an income tax penalty under Section 409A of the Code.
B. This Agreement shall not supersede any contract of employment, whether oral
or in writing, between the Employer and the Executive, nor shall it affect or
impair the rights and obligations of the Employer and the Executive,
respectively, thereunder. Nothing contained herein shall impose any obligation
on the Employer to continue the employment of the Executive.
C. This Agreement shall be governed by and interpreted under the laws of the
State of Connecticut without giving effect to any conflict of laws provisions.
Anything in this Agreement to the contrary notwithstanding, the terms hereof
shall be interpreted and applied in a manner consistent with the requirements of
Section 409A of the Code and the Treasury Regulations thereunder and the
Employer shall have no right to make any payment hereunder except to the extent
permitted under Section 409A of the Code. The Employer shall have no obligation,
however, to reimburse the Executive for any tax penalty or interest payable or
provide a gross-up payment in connection with any tax liability the Executive
may incur under Section 409A of the Code except that this provision shall not
apply in the event of the Employer’s negligence or willful disregard in
interpreting the application of Section 409A of the Code to the terms of this
Agreement which negligence or willful disregard causes the Executive to become
subject to a tax penalty or interest payable under Section 409A of the Code, in
which case the Employer will reimburse the Executive on an after-tax basis for
any such tax penalty or interest not later than the last day of the taxable year
next following the taxable year in which the Executive remits the applicable
taxes and interest. The amount of reimbursement during any one taxable year
shall not affect the amount eligible for reimbursement in any other taxable year
and any right to reimbursement shall not be subject to liquidation or exchange
for another benefit.
D. This Agreement shall be binding upon the successors of the Employer. The
Employer shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Employer to expressly assume and agree to perform the
obligations of the Employer under this Agreement in the same manner and to the
same extent that the Employer would have been required to perform such

3



--------------------------------------------------------------------------------



 



obligations if no such succession had taken place and such assumption shall be
an express condition to the consummation of any such purchase, merger,
consolidation or other transaction.
E. The Employer shall be responsible for the administration of this Agreement
and shall have the sole discretion to determine all questions arising in
connection with the Agreement, to interpret the provisions of the Agreement and
to construe all of its terms. All such actions of the Employer shall be
conclusive and binding upon the Executive, his Beneficiary and other persons.
Claims for benefits under this Agreement shall be decided in accordance with the
claims procedures provisions set forth in the Employer’s 401(k) Plan, which are
incorporated herein by this reference.
F. The Employer may withhold from any benefit payable under this Agreement an
amount sufficient to satisfy its tax withholding obligations.”
IN WITNESS WHEREOF, the Employer and the Executive have executed this First
Amendment as of the day and year first above written.

                  ROCKVILLE BANK
 
           
 
  By        
 
           
 
      Its    
 
                ROCKVILLE FINANCIAL, Inc.
 
           
 
  By        
 
           
 
      Its    
 
           
 
           
 
      Joseph F. Jeamel Jr.    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
BENEFICIARY DESIGNATION
Subject to the conditions and provisions of the Agreement and subject to the
right reserved therein to change the Beneficiary, the Beneficiary designation
with respect to the Death Benefit which may become payable under the Agreement
shall be as follows:

         
Primary:
       
 
 
 
Name    
 
       
 
       
 
  Address    
 
       
First Contingent:
       
 
       
 
  Name    
 
       
 
       
 
  Address    
 
       
Second Contingent:
       
 
       
 
       
 
  Name    
 
       
 
       
 
  Address    

If, however, no Beneficiary hereinbefore designated is living at my death, any
Death Benefit which may become payable under the Agreement shall be payable to
the executor or administrator of my estate.

             
Signed at
           
 
           
 
  (City and State)       (Date)
 
                      Joseph F. Jeamel Jr.       (Signature of Witness)
 
          Print Name:

5